UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7335



CHARLES BEA,

                                             Petitioner - Appellant,

          versus


TIMOTHY   A.  KELLY,   Commissioner;  RICHARD
CULLEN, Attorney General of Virginia,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-626-3)


Submitted:     January 19, 1999             Decided:   April 30, 1999


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Bea, Appellant Pro Se.  Jane D. Hickey, Garland Locks
Bigley, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Bea appeals from the district court’s denial of his

habeas petition contesting his continued detention in a state

mental facility.   We have reviewed the record and find no error.

We therefore deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss this appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2